FILE COPY




                                In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth

                                  No. 02-22-00018-CR
                                  No. 02-22-00019-CR

                         THE STATE OF TEXAS, Appellant

                                            V.

                                   JOSEPH TURNER



                       On Appeal from the 235th District Court
                                 Cooke County, Texas
                       Trial Court No. CR21-00132, CR21-00133


                       AMENDED ABATEMENT ORDER

      We have considered the “Motion To Withdraw As Counsel” filed by

appellee’s retained counsel, Dan L. Wyde.

      The motion is GRANTED. The Hon. Dan L. Wyde is permitted to withdraw

as attorney of record for appellee.

      It is ORDERED that this appeal is abated and the cause is remanded to the

trial court. The trial court shall conduct a hearing with appellee present to:

      1.     Determine whether appellee desires to prosecute his appeal;
                                                                               FILE COPY




      2.     Determine whether appellee is indigent;

      3.     If appellee is determined to be indigent, determine whether counsel
             should be appointed to represent appellee and appoint counsel, if
             necessary;1

      4.     If appellee desires to proceed pro se, admonish appellee of the dangers
             and disadvantages of self-representation, in accordance with Faretta v.
             California, 422 U.S. 806, 835, 95 S. Ct. 2525, 2541 (1975), and Hubbard v.
             State, 739 S.W.2d 341, 345 (Tex. Crim. App.1987), and determine
             whether appellee’s decision to proceed pro se is competently and
             intelligently made; and

      5.     Take any other measures that the trial court deems necessary to ensure
             appellee does not forfeit his right to appeal.

      Appellee may participate remotely, such as by telephone, videoconference, or

other appropriate and reasonable means, unless the trial court determines that it is

necessary to have appellee appear in person.

      The trial court shall make findings and file a record of the hearing in this court

on or before Friday, September 30, 2022. The record shall include a supplemental

reporter’s record and supplemental clerk’s record. On our receipt of the supplemental

record, the appeal of this cause shall be automatically reinstated without further order.




      1 If counsel has been appointed to represent appellee, the supplemental record
shall reflect that appointed counsel has been notified of the appointment. If appellee
is incarcerated, the trial court shall also retain him in the county for a reasonable
period of time to allow appointed counsel an opportunity to confer with appellee.


                                            2
                                                                          FILE COPY



      We direct the clerk of this court to send a notice of this order to the

appellee, Hon. Dan L. Wyde, the State’s attorney, the trial judge, the trial court

clerk, and the court reporter.

      Dated August 1, 2022.



                                                   Per Curiam